DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  in independent claim 1, the inclusion of limitation, “…and a shaft engagement part which is attached to the toilet lid main body and is attachable to and detachable from a shaft provided on the main body, the shaft engagement part is configured to be switchable between an engaged state and a non-engaged state,  in the engaged state, the shaft engagement part is engaged with the shaft and movement of the shaft engagement part in the upward-downward direction and the forward-rearward direction is restrained and in the non-engaged states  the engagement with the shaft is released and the movement of the shaft engagement part in the upward-downward direction is allowed, and when the toilet lid is opened in the engaged state, when the toilet lid main body is pressed toward a rear side of the main body, the shaft engagement part is switched to the non- engaged state,” along with other claim language was not found or fairly taught by the prior art.  In independent claim 10, the inclusion of limitation, “…wherein the shaft engagement part has a biasing portion configured to perform biasing so that a posture is changed from a posture in the non-engaged state to a posture in the engaged state…,” along with other claim language was not found or fairly taught by the prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/5/2022